DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/22.  Applicant traverses on the grounds of no serious burden to the examiner is found.  As seen in the restriction the groups are provided in different classification, therefore a burden would be imposed to search multiple different inventions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9,11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2006/0078473).
Murakami discloses a microfluidic device, comprising:
a first substrate (see fig. 4, 8-10; ref. 12 base substrate) and a second substrate (top substrate 40) disposed opposite to each other (see fig. 4, 8-10), and 
a microcavity (38) provided between the first and 5second substrates for accommodating droplets, and further comprising at least one ultrasonic layer (transducers 22 are provided in layer 14 above the substrate 12), provided between the first (12 and second substrates, wherein, the at least one ultrasonic layer includes a plurality of ultrasonic sensors (22, or sensors as seen in fig. 8-10) configured to perform at least one of detection operation and driving operation to the droplets accommodated in the microcavity (a droplet or fluid is not positively claimed as a fluid can be added to a microcavity after the device is formed.  .  
Regarding claim 2, the microfluidic device of claim 1, wherein, at least one ultrasonic layer (fig. 4, layer 14 is provided between the first substrate 12 and the microcavity 38) is provided between the first substrate and the microcavity, or at least one ultrasonic layer is provided between the second substrate and the 15microcavity.  
Regarding claim 3, the microfluidic device of claim 2, wherein, two ultrasonic layers are provided between the first substrate and the microcavity (each sensor is interpreted as a layer in fig. 4 and 6-8 since each sensor is separate from the next), or 20two ultrasonic layers are provided between the second substrate and the microcavity, an orthographic projection of each ultrasonic sensor in one of the two ultrasonic layers on the first substrate does not completely overlap an orthographic projection of each ultrasonic sensor in the other one of the two ultrasonic layers on the first 25substrate (fig. 4 shows each sensor not overlap), and each ultrasonic sensor in one of the two ultrasonic layers is configured to detect the droplets accommodated in the microcavity, and each ultrasonic sensor in the other one of the two ultrasonic layers is configured to drive the droplets accommodated in the microcavity.  
Regarding claim 4, the microfluidic device of claim 3, wherein the ultrasonic sensors in the two ultrasonic layers differ in volume (the sensor are capable of holding different volumes above in the microcavity due to the depth and width of the channel).  
Regarding claim 5, the microfluidic device of claim 2, wherein, 5one ultrasonic layer is provided between the first substrate and the microcavity, and one ultrasonic layer is provided between the second substrate and the microcavity, wherein, an arrangement density of the plurality of ultrasonic sensors in the ultrasonic 10layer between the first substrate and the microcavity is different from that of the plurality of ultrasonic sensors in the ultrasonic layer between the second substrate and the microcavity (see fig. 4).  
Regarding claim 6, the microfluidic device of claim 2, wherein the plurality of ultrasonic sensors 15in the ultrasonic layer between the first substrate and the microcavity are arranged to be corresponding to intervals each between two adjacent ultrasonic sensors in the ultrasonic layer between the second substrate and the microcavity (see fig. 4, 6-8).  
Regarding claim 7, the microfluidic device of claim 1, further comprising: 20two hydrophobic layers disposed opposite to each other and between the first and second substrates (the inner surface can be hydrophobically treated); and spacers provided between the two hydrophobic layers (spacers can be seen between each ultrasonic sensor), wherein, the microcavity is composed of the two hydrophobic layers and the spacers, and the at least one ultrasonic layer is positioned on a side of the hydrophobic layers away 25from the microcavity (see fig. 4).  
Regarding claim 8, the microfluidic device of claim 7, wherein the microcavity is provided therein with a filling medium having an acoustic impedance coefficient greater than or equal to that of the hydrophobic layers (this limitation does not further limit the instant claims since the claim has not device what the hydrophobic layer impedance is equal to). 
Regarding claim 1510, a microfluidic system, comprising the microfluidic device of claim 1, and a processing unit, wherein the processing unit is configured to drive the microfluidic device (a processing unit is seen in para 59, 64).  
Regarding claim 11, the microfluidic system of claim 10, wherein, two ultrasonic layers are provided between the first substrate and the microcavity (each sensor is interpreted as a layer in fig. 4 and 6-8 since each sensor is separate from the next), or at least one ultrasonic layer is provided between the second substrate and the microcavity.  
Regarding claim 2512, the microfluidic system of claim 11, wherein, two ultrasonic layers are provided between the first substrate and the microcavity (each sensor is interpreted as a layer in fig. 4 and 6-8 since each sensor is separate from the next), or 20two ultrasonic layers are provided between the second substrate and the microcavity, an orthographic projection of each ultrasonic sensor in one of the two ultrasonic layers on the first substrate does not completely overlap an orthographic projection of each ultrasonic sensor in the other one of the two ultrasonic layers on the first 25substrate (fig. 4 shows each sensor not overlap), and each ultrasonic sensor in one of the two ultrasonic layers is configured to detect the droplets accommodated in the microcavity, and each ultrasonic sensor in the other one of the two ultrasonic layers is configured to drive the droplets accommodated in the microcavity.  
Regarding claim 13, the microfluidic system of claim 11, wherein, in the microfluidic device, 10one ultrasonic layer is provided between the first substrate and the microcavity, and one ultrasonic layer is provided between the second substrate and the microcavity, wherein, an arrangement density of the plurality of ultrasonic sensors in the ultrasonic islayer between the first substrate and the microcavity is different from that of the plurality of ultrasonic sensors in the ultrasonic layer between the second substrate and the microcavity (See fig. 4).  
Regarding claim 14, the microfluidic system of claim 11, wherein, in the microfluidic device, 20the plurality of ultrasonic sensors in the ultrasonic layer between the first substrate and the microcavity are arranged to be corresponding to intervals each between two adjacent ultrasonic sensors in the ultrasonic layer between the second substrate and the microcavity (see fig 4).  
Regarding claim 2515, the microfluidic system of claim 10, wherein, the microfluidic device further comprises:  20two hydrophobic layers disposed opposite to each other and between the first and second substrates (the inner surface can be hydrophobically treated); and spacers provided between the two hydrophobic layers (spacers can be seen between each ultrasonic sensor), wherein, the microcavity is composed of the two hydrophobic layers and the spacers, and the at least one ultrasonic layer is positioned on a side of the hydrophobic layers away 25from the microcavity (see fig. 4).    

Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art is silent regarding wherein each ultrasonic sensor comprises a first electrode (fig. 4 shows 3 transducers which are electrodes that are connected via a wire to a signal control circuitry layer 12), a piezoelectric layer and a second electrode which are sequentially disposed along a direction away from the microcavity (see fig. 4, 8), wherein the first electrode and/or the second electrode have/has a block structure (see fig. 4, 6-8), and 5the microfluidic device further comprises: a transistor layer including a plurality of thin film transistors and an insulation layer, wherein the thin film transistors are positioned on a side of the first substrate and/or the second substrate close to the microcavity, and the plurality of thin film transistors are provided to be corresponding to the plurality of ultrasonic sensors, the 10insulation layer is provided on the first substrate and/or the second substrate and covers the plurality of thin film transistors, wherein, the second electrode is provided on a side of the insulation layer close to the microcavity, and is electrically connected with the thin film transistor through a via.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797